Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “an antenna connecting line that is at least a part of a connection circuit connecting the feeder electrode with the receiving circuit, the antenna connecting line being electrically connected to the feeder electrode and extending in a direction away from the watch glass” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the limitations “an antenna connecting line that is at least a part of a connection circuit connecting the feeder electrode with the receiving circuit, the antenna connecting line being electrically connected to the feeder electrode and extending in a direction away from the watch glass” are unclear. The limitations are not shown in the Drawings and are only mentioned in the Specification without any explanation of the electrical connections. Appropriate correction is required.           
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa et al. (US Patent Application Publication No. 2015/0016229). With regard to Claim 1, Yanagisawa discloses a portable radio-controlled watch (100) comprising: a watch glass (84); an antenna (40) that is disposed (via 83) on a surface (bottom surface of 84) of a circumference (Fig. 2) of the watch glass; a feeder electrode (44A,B) that is .
With regard to Claim 2, Yanagisawa discloses the antenna including a first part (top part of 40) that is adjacent to the feeder electrode and a second part (lower part of 40) that is not adjacent to the feeder electrode, and a width (Fig. 3) of the first part is smaller than a width of the second part.
With regard to Claim 3, Yanagisawa discloses the antenna being not disposed on the circumference side of an area (Fig. 3) of the feeder electrode and on a side opposite (Fig. 3) to the area of the feeder electrode, where the area of the feeder electrode is in contact with the antenna connecting line.
With regard to Claim 4, Yanagisawa discloses the antenna being disposed closer (Fig. 3) to the circumference side of the watch glass than the feeder electrode.
With regard to Claim 5, Yanagisawa discloses the feeder electrode being disposed closer (Fig. 3) to the circumference side of the watch glass than the antenna.
With regard to Claim 6, Yanagisawa discloses a bezel (38) or a body into which the watch glass being fitted, wherein the bezel or the body has a notch (38a,b) at a position opposite to the antenna connecting line.
With regard to Claim 7, Yanagisawa discloses a bezel (38) into which the watch glass is fitted, wherein the dielectric is a part of the bezel and disposed immediately below the antenna.
With regard to Claim 8, Yanagisawa discloses a bezel (38) into which the watch glass being fitted, wherein the dielectric is a part of the bezel, and an insulating member (82) is disposed between the antenna and the dielectric.
With regard to Claim 9, Yanagisawa discloses a bezel (38) into which the watch glass being fitted and including a dielectric (38) disposed below the antenna; and a high dielectric member (82) that is disposed between the dielectric and the antenna, and has a higher permittivity than the dielectric.
With regard to Claim 10, Yanagisawa discloses a bezel (38) into which the watch glass is fitted and including a metal member (81) and a dielectric member (82).
With regard to Claim 11, Yanagisawa discloses a hiding member (83) between the antenna and the watch glass.
With regard to Claim 12, Yanagisawa discloses the circumference of the watch glass being inclined at a front side (Fig. 3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose portable radio-controlled watches similar to Applicant’s claimed invention having antennas and receiving circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833